Citation Nr: 0414358	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a gunshot wound to the abdomen, with adhesions, 
currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent disability rating.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Service medical records dated in September 1950 reveal that 
the veteran underwent a partial resection of the intestine 
with colostomy after receiving a gunshot wound to the 
abdomen.  

According to a March 1952 rating sheet, the RO granted 
service connection for residuals of a gunshot wound to the 
abdomen and rated it 30 percent disabling, effective from 
August 1951.  Following the brief grant of a 100 percent 
convalescent rating due to a period of hospitalization in 
April 1963 for a small bowel obstruction, the RO continued 
the 30 percent disability rating, effective from July 1963.

In April 1999, the veteran filed an increased rating claim 
for residuals of a gunshot wound to the abdomen, with 
adhesions.  Review of the claims file reveals that, during 
the pendency of the current appeal, the veteran underwent a 
VA examination of the intestines in December 2003.  The 
examination report appears to be relevant to the issue on 
appeal, but has yet to be reviewed by the RO.  The veteran 
has not waived initial RO review of this evidence.  Thus, 
upon return of the claims file to the RO, the RO should 
perform a comprehensive review of all the evidence in the 
record, including this newly-received evidence.

The RO has not yet considered the veteran's claim based on 
all of the evidence of record, therefore it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.  

2.  The RO should again review the 
record, including the December 2003 VA 
examination report.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



